Title: To George Washington from Alexander White, 18 April 1798
From: White, Alexander
To: Washington, George



Dear Sir
Washington 18th April 1798

I have the pleasure to inform you that a bill has passed both Houses of Congress authorising the advance of 100,000 dollars to the Com[mission]ers as a loan under the Guarantee Law, 50,000 dollars to be paid in the present year & 50,000 dollars in the year 1799—the Bill as amended by the Senate passed the House of Representatives on Friday I left Philadelphia on Saturday Morning, being extremely anxious to get home, and finding much to do here I do not expect to have the pleasure of seeing you till after my return from Virginia—I have no news but what appears in the prints—The Publication of the communications from our Ministers in France had a wonderful effect, French Cockades disappeared in the streets of Philadelphia, and every man seemed desirous of clearing himself of the suspicion of connections with France or Frenchmen. I am with sentiments of the highest respect Dear Sir Your most Ob. Sert

Alexr White

